INGRAHAM, District Judge.
The petitioner, Burl Eugene Lyles, has filed a motion for subpoena of six witnesses, five of whom are alleged to reside at Odessa, Texas, and one at Tyler, Texas.
 The Petition for Writ of Habeas Corpus is a civil action and is governed by the civil rules. Rule 45(e) (1) of the Federal Rules of Civil Procedure provides the following relative to the subpoena of witnesses for a hearing or trial:
“ * * * A subpoena requiring the attendance of a witness at a hearing or trial may be served at any place within the district, or at any place without the district that is within 100 miles of the place of the hearing or trial specified in the subpoena; * *
Odessa and Tyler, Texas, are not within the Southern District of Texas and are not within 100 miles of the place of the hearing or trial, Houston, Texas.
The motion is accordingly denied.
The clerk will forward true copies hereof to counsel and the petitioner.